Title: To Alexander Hamilton from Joseph Whipple, 28 June 1791
From: Whipple, Joseph
To: Hamilton, Alexander



Portsmouth New Hampe. 28 June 1791
Sir

The Carpenter who undertook the Hull of the Revenue Cutter building in this port having been Sick Several Weeks the Work was unavoidably delay’d. She will be launched in 8 or 10 days. The Station of 3rd Mate being Still vacant I would beg leave to name Samuel Hobert, a young man of whom I have heard a good Character, & the Nomination of him is made by Capt Yeaton.
I now transmit you An Act lately enclosed to me by the President of the State making a Conditional Cession to the United States of the Lighthouse together with 1¾ Acre of Ground which takes in the Old Fort on the eastern point of the Island of New Castle. There is Still half an acre of land remaining, claimed by the State, which would be a useful addition should any fortification on this Spot be thought necessary hereafter. It has been customary heretofore to hoist Colours on the approach of any Vessels, the expence of which having been supported under the Military establishment continued at this Fort more than a Century past, has now ceased, on the Cession of the Fort & discharge of its keepers, & it cannot be continued without a small additional expence to the Lighthouse to which it was before connected. It would be a gratifying conveniency to the Trade to have these Signals continued.
If any particular form is required in the Statement of the Lighthouse Accounts & the introduction of them into my Account Current be pleased to advise me. I shall compleat my payments to the Contracter on the last day of this Month & form a new Contract. I shall be obliged to increase the Sum given in order to enable the Contractor to furnish the best quality of Oil which could not be done under the first contract.
The first years pensions of Invalids directed to be paid by me, is discharged except the pensions of 4 Invalids who have not yet appeared, & who are probably removed out of the State, or dead. Your directions to retain monies in my hands for these payments and also the Secretary for the Department of War’s ⟨warrant⟩ specifies a larger Sum than I have, or shall pay. I wish to be informed to whom the vouchers of payment shall be transmitted, & how the charge is to be Introduced into my general Account with the United States.
I have the honor to be   Sir,   very respectfully   Your Most Obedt servt.
Joseph Whipple
Honble. Alexander Hamilton Esquire

